Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of SEQ ID NO: 4 for Species 1 in reference to claims 107-126, (a) keekeekeekeek for Species 2 in reference to claims 107-125, and (a) kddkddkddkddk for Species 3 in reference to claim 126 in the reply filed on 11/10/2020 is acknowledged.  

Status of the Application
	Claims 107-126 are pending and are currently under examination.  

Information Disclosure Statement
	There is no submission of an Information Disclosure Statement at the time of examination.

Claim Rejections - 35 USC § 102 or 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 107-109, 116-118, 120, 121, 123 and 126 are rejected under pre-AIA  35 U.S.C. 102(a) or (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Goldberg (WO/2011/115810) or Goldberg (US 2013/0018086, equivalent to WO/2011/115810) and evidenced Luo et al. Trends Endocrinol Metab. 2012 Nov; 23(11): 560–566. Published online 2012 Jul 21).
The instant claims are drawn to a method of modulating splicing of a PK-M transcript in a cell comprising contacting the cell with an antisense compound comprising a single-stranded modified oligonucleotide, wherein the single-stranded modified oligonucleotide consists of 15 to 25 linked nucleosides and has a nucleobase sequence comprising a complementary region, wherein the complementary region comprises at least 15 contiguous nucleobases and is 100% complementary to an equal-length portion of a target region of a PK-M transcript, wherein the target region of the PK-M transcript is within nucleobase 29153 and nucleobase 29281 of SEQ ID NO: 1, wherein each nucleoside of the single- stranded modified oligonucleotide comprises a 
Goldberg ‘086 teaches inhibitory nucleic acid molecules targeted 10 of PK-M (see claims).  Goldberg 086’ teach inhibitory nucleic acid molecule can be an antisense RNA molecule, a DNA molecule or a modified RNA molecule (0057).  Goldberg 086’ teaches that the inhibitory nucleic acid molecules can comprise two or more modified nucleotides, including phosphorothioate internucleotide linkages and modified sugar moieties (claims; paragraphs [0068] and [0073] – [0084]).  Goldberg 086’ teaches pharmaceutical compositions comprising the siRNA (claim 20 and paragraphs [0008], [0103]-[0107]).  Goldberg 086’ further teaches the methods of treating a subject having a tumor expressing PKM2 comprising administering the PKM2-targeted inhibitory nucleic acid to the subject to reduce expression of PKM-2 (claims; paragraphs [0108] – [0114]).  
While Goldberg ‘086 does not explicitly teach the amount of PK-M1 is increased following contacting the cell with the antisense compound, the antisense compound taught in the art is identical to the claimed compound and therefore would have the same function:
MPEP
2112.01   Composition, Product, and  Apparatus Claims [R-3]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). [emphasis added]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 [emphasis added]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Furthermore, it is known in the art by Luo et al. that both PMK2 levels are increased in human cancer s(see page 563) and PMK1 and PMK2 are generated 
Thus the method is anticipated or obvious over Goldberg ‘086.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 107-126 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldberg (WO/2011/115810) or Goldberg (US 2013/0018086, equivalent to WO/2011/115810), Kefas, et al. (2010, Neuro-Oncology, v.12:1102-1112, first published on-line July 28, 2010), Prakash et al. (Chem and Biodiversity 2011 1616-1641), Freier et al (20150105444) and evidenced Luo et al. Trends Endocrinol Metab. 2012 Nov; 23(11): 560–566. Published online 2012 Jul 21).
The instant claims are drawn to a method of modulating splicing of a PK-M transcript in a cell comprising contacting the cell with an antisense compound comprising a single-stranded modified oligonucleotide, wherein the single-stranded modified oligonucleotide consists of 15 to 25 linked nucleosides and has a nucleobase sequence comprising a complementary region, wherein the complementary region comprises at least 15 contiguous nucleobases and is 100% complementary to an equal-length portion of a target region of a PK-M transcript, wherein the target region of the PK-M transcript is within nucleobase 29153 and nucleobase 29281 of SEQ ID NO: 1, wherein each nucleoside of the single- stranded modified oligonucleotide comprises a modified sugar moiety, and wherein the amount of PK- M1 mRNA is increased following contacting the cell with the antisense compound.
Goldberg ‘086 teaches inhibitory nucleic acid molecules targeted 10 of PK-M (see claims).  Goldberg 086’ teach inhibitory nucleic acid molecule can be an antisense RNA molecule, a DNA molecule or a modified RNA molecule (0057).  Goldberg 086’ 
While Goldberg ‘086 does not explicitly teach the amount of PK-M1 is increased following contacting the cell with the antisense compound, the antisense compound taught in the art is identical to the claimed compound and therefore would have the same function as discussed above. Furthermore, it is known in the art by Luo et al. that both PMK2 levels are increased in human cancer s(see page 563) and PMK1 and PMK2 are generated through alternative splicing of the same primary RNA transcript (see page 561). Luo et al. teach “[h]eterogeneous nuclear ribonucleoproteins (hnRNPs) hnRNPI (also known as PTB), hnRNPA1, and hnRNPA2, bind to intron sequences flanking exon 9 of the primary RNA transcript and promote exon 9 excision during processing of the primary RNA in cancer cells [22,23]. In cells expressing low levels of hnRNPI, hnRNPA1, and hnRNPA2, splicing repressors bind to intron sequences flanking exon 10 and promote processing to PKM1 mRNA [24]. By contrast, SRSF3 binds to a splicing enhancer element in the exon 10-encoded RNA sequence to promote processing to PKM2 mRNA [25]. Knockdown of SRSF3 increasesPKM1 
Goldberg ‘086 does not teach modifying the compound with 2’-MOE, bicyclic sugar moieties, the modification pattern in claims 115 and 126 or teach using SEQ ID No. 4 as in claim 119.
Prakash et al. teach using 2’-MOE and bicyclic nucleic acids cET greatly improved the stability of nucleic acids and one would have wanted to incorporate these modifications into the compound taught by Goldberg ‘086 (see pages 1631-1633).  One would have been able to incorporate these modifications into the compound of Goldberg ‘086 and use the modification patterns as in 115 and 116 as these patterns were known in the art as useful in modified nucleic acids (see Freier columns 0213, 0353 and 0356).
It would be obvious to make any inhibitory nucleic acid targeted to exon 10, such as SEQ ID No. 4, give Goldberg ‘086 teach the sequence of exon 10 (see 0052) and teach methods of making inhibitory nucleic acid molecules (see 0056).	
	Kefas teaches that targeting PKM2 with using an inhibitory nucleic acid is a promising approach to glioma treatment and is cytotoxic to glioma cells (abstract; pages 6-9; Figures 3 and 4).  Kefas teaches that inhibitory nucleic acids targeted to PKM2 transfected into glioma cells successfully reduced glioma cell growth, cellular invasion, metabolic activity, ATP and glutathione levels, and activated AMP-activated protein kinase (pages 6-9; Figures 3 and 4).  Kefas indicates that inhibition of PKM2 is a promising approach to glioma treatment (page 10).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made to treat glioma in a subject by administering an 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.																




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635